Exhibit 10.3 TRANSITION AND CONSULTING AGREEMENT This TRANSITION AND CONSULTING AGREEMENT (the “Agreement”) is made and entered into as of the 25th day of July, 2014 by and between AIR T, INC., a Delaware corporation (the "Company") and John Parry ("Employee"). STATEMENT OF PURPOSE Employee has served as the Company’s Chief Financial Officer. Employee previously advised the Company that he was resigning his employment and from all offices with the Company, effective July 23, 2014 (the “Effective Date”). The Company desires to secure Employee’s continuing service for the term hereof as a consultant, and the parties have entered into this Agreement to confirm the terms and effective date of their agreement regarding Employee’s resignation and provision of consulting services. AGREEMENT NOW THEREFORE, in consideration of the mutual covenants and agreements contained herein and other good and valuable consideration, the Company and Employee hereby agree as follows: 1.
